Per Curiam.
This is an appeal from an order adjudging the appellant insane and unsafe to be at large, and committing him to the Western Washington Hospital for the Insane, at Fort Steilacoom. The charge of insanity was tried before a jury, at the instance of the appellant, and insufficiency of the evidence to justify the verdict and order of commitment is the only error assigned. Four competent physicians testified that the appellant is insane and unsafe to be at large, and their opinion is strongly fortified by facts within their knowledge and by other testimony in the record, both oral and written. Such being the state of the record, a further review of the testimony will serve no useful purpose. The judgment is affirmed.